Name: Commission Regulation (EEC) No 2785/80 of 30 October 1980 introducing detailed rules for implementing Regulation (EEC) No 2967/76 laying down common standards for the water content of frozen and deep-frozen chickens, hens and cocks
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 80 Official Journal of the European Communities No L 288/ 13 COMMISSION REGULATION (EEC) No 2785/80 of 30 October 1980 introducing detailed rules for implementing Regulation (EEC) No 2967/76 laying down common standards for the water content of frozen and deep-frozen chickens , hens and cocks Whereas Article 3 of Regulation (EEC) No 2967/76 provides that Member States shall adopt practical measures for checking the water content of frozen and deep-frozen chickens, hens and cocks ; whereas in order to ensure uniform application of that Regula ­ tion, provision should be made for informing the Commission and the other Member States of the measures adopted ; Whereas it is for each Member State to lay down penalties for infringements ; Whereas the Management Committee for Poultrymeat and Eggs has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat ( ! ), as amended by Regulation (EEC) No 369/76 (2 ), Having regard to Council Regulation (EEC) No 2967/76 of 23 November 1976 laying down common standards for the water content of frozen and deep ­ frozen chickens, hens and cocks (3 ), as last amended by Regulation (EEC) No 2632/80 (4), and in particular Article 7 (b) thereof, Whereas at this stage the common standards for the water content of frozen and deep-frozen chickens, hens and cocks should not be applied to products exported from the Community ; Whereas the first subparagraph of Article 1 ( 1 ) and Article 5 of Regulation (EEC) No 2967/76 provide that chickens, hens and cocks deemed not to comply with that Regulation may not be marketed as such or without an appropriate description on the packaging ; whereas practical rules must in consequence be drawn up concerning the labelling of the individual and bulk packaging according to destination , in order to facili ­ tate control and prevent the goods being diverted from their destination ; Whereas a special mark should be applied to chickens, hens and cocks treated with polyphosphates and covered by the exemption in the second subpara ­ graph of Article 1 ( 1 ) of Regulation (EEC) No 2967/76 ; whereas, moreover, provisions should be adopted governing the descriptions required by Regu ­ lation (EEC) No 2967/76 with a view, in particular, to facilitating control and ensuring uniform implementa ­ tion of that Regulation ; Whereas a reasonable period must be laid down for the transmission of the statistical data to the Commis ­ sion as provided for under the third paragraph of Article 8 of Regulation (EEC) No 2967/76 ; Article 1 1 . The checks on the water content referred to in Article 1 of Regulation (EEC) No 2967/76 shall be carried out on frozen and deep-frozen chickens, hens and cocks marketed within the Community, with the exception of those in respect of which proof is provided, to the satisfaction of the competent authority, that they are intended exclusively for export . 2 . Before carrying out checks, the person desig ­ nated for that purpose shall determine the quantity of poultry carcases to be subjected to control , which for the purposes of this Regulation shall be referred to as a 'batch'. Each batch shall consist of poultry of the same type (either all chickens or all hens and/or cocks), situated in one place (such as a slaughterhouse, cold store , place of sale or means of transport), origi ­ nating from the same slaughterhouse and having the same presentation (either all marketed with offal or all marketed without offal), a distinction being made between carcases bearing the description 'dry chilled poultry' and others . 3 . Decisions taken following checks shall apply to the entire batch inspected . (') OJ No L 282, 1.11 . 1975 , p. 77 . ( 2 ) OJ No L 45, 21 . 2 . 1976, p. 3 . ( 3 ) OJ No L 339 , 8 . 12 . 1976, p. 1 . (4 ) OJ No L 270, 15 . 10 . 1980 , p . 14 . No L 288/ 14 31 . 10 . 80Official Journal of the European Communities 'CONTIENE UNA SOLUZIONE DI POLIFOSFATI ' 'BEVAT EEN OPLOSSING VAN POLYFOSFATEN' Article 2 1 . After inspection and, if necessary, counter ­ analysis , bulk packaging containing poultry carcases from the batch considered not to comply with Regula ­ tion (EEC) No 2967/76 shall be marked, by the holder under the supervision of the competent authority, with a tape or label bearing at least one of the following forms of wording : 'WATER CONTENT EXCEEDS EEC LIMIT 'VANDINDHOLD OVERSTIGER EÃF-NORM' 'WASSERGEHALT Ã BER DEM EWG ­ HÃ CHSTWERT Article 4 The forms of wording provided for in the third sub ­ paragraph of Article 1 ( 1 ) of Regulation (EEC) No 2967/76 and in Articles 2 and 3 of this Regulation shall be marked in a conspicuous place in such a way as to be easily visible , clearly legible and indelible . They shall not in any way be hidden, obscured or interrupted by other written or pictorial matter. Such forms of wording shall be affixed in the language or languages of the Member State in which retailing or any other use takes place . Letters shall be at least 3 mm high on the individual packaging and 8 mm on bulk packaging. 'Ã Ã Ã ¡ÃÃ Ã Ã ¤ÃÃ Ã Ã ¤Ã Ã ¤Ã  Ã £Ã  Ã Ã Ã ¡Ã  Ã Ã Ã ©Ã ¤Ã Ã ¡Ã  TOY Ã Ã ¡ÃÃ Ã ¥ Ã Ã Ã ' TENEUR EN EAU SUPERIEURE Ã LA LIMITE CEE' TENORE D'ACQUA SUPERIORE AL LIMITE CEE' 'WATERGEHALTE HOGER DAN HET EEG ­ MAXIMUM' Article 5 The Member States shall submit to the Commission , not later than 31 July 1981 and the 31 October 1981 a statistical report on the checks carried out by desig ­ nated bodies or services or under their authority during the preceding three months . 2 . However, if it is certified to the competent authority that the carcases referred to in paragraph 1 are to be exported, the form of wording provided for in paragraph 1 shall not be affixed . The competent authority shall take all necessary measures to prevent the batch in question from being marketed within the Community. 3 . If the carcases referred to in paragraph 1 are intended for retail sale, the individual packages shall be marked under the supervision of the competent authority with the form of wording provided for in paragraph 1 . 4 . The carcases referred to in paragraph 1 shall remain under the supervision of the competent authority until they are dealt with in accordance with Article 5 of Regulation (EEC) No 2967/76 . Article 3 Frozen and deep-frozen chickens, hens and cocks covered by the transitional exemption provided for in the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 2967/76 shall be marked with at least one of the following forms of wording on individual and bulk packaging : 'CONTAINS POLYPHOSPHATE SOLUTION' ' INDEHOLDER POLYPHOSPHATOPL0SNING' 'ENTHALT POLYPHOSPHATLÃ SUNG' Article 6 Member States shall take all appropriate measures to impose penalties for any infringement of Regulation (EEC) No 2967/76 . Article 7 Each Member State shall inform the other Member States and the Commission before 1 March 1981 of  the practical control methods adopted pursuant to Article 3 (2) of Regulation (EEC) No 2967/76, and  the measures adopted pursuant to Article 6 . Any relevant changes shall be communicated immedi ­ ately to the other Member States and to the Commis ­ sion . Article 8 This Regulation shall apply with effect from 1 April 1981 as regards Articles 1 to 6 . 'Ã Ã Ã ¡ÃÃ Ã §Ã Ã Ã ÃÃ Ã Ã ¥Ã Ã  Ã Ã Ã Ã ¥Ã ¦Ã ©Ã £Ã ¦Ã Ã ¡ÃÃ Ã ©Ã  ' 'CONTIENT UNE SOLUTION DE POLYPHOS ­ PHATE' 31 . 10 . 80 Official Journal of the European Communities No L 288/ 15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1980 . For the Commission Finn GUNDELACH Vice-President